



Exhibit 10.7
PREPARED BY AND UPON RECORDATION RETURN TO:
KEYBANK NATIONAL ASSOCIATION
11501 Outlook, Suite 300
Overland Park, Kansas 66211
Attention: Closing Department/Manager
Loan No. 10171391










DCII-250 WILLIAMS STREET NW, LLC
(Borrower)
to
KEYBANK NATIONAL ASSOCIATION
(Lender)
______________________________________________________________
ASSIGNMENT OF LEASES AND RENTS
______________________________________________________________
Dated:     As of June 15, 2017
Location:
250 Williams Street, Atlanta, Georgia

County:    Fulton





--------------------------------------------------------------------------------






ASSIGNMENT OF LEASES AND RENTS
THIS ASSIGNMENT OF LEASES AND RENTS (this “Assignment”) is made as of June 15,
2017, by and between DCII-250 WILLIAMS STREET NW, LLC, a Delaware limited
liability company, having an address at 4890 W. Kennedy Boulevard, Suite 650,
Tampa, Florida 33609 (“Borrower”) and KEYBANK NATIONAL ASSOCIATION, a national
banking association, having an address at 11501 Outlook, Suite 300, Overland
Park, Kansas 66211 (together with its successors and assigns, “Lender”).
Recitals
The following recitals are a material part of this Assignment:
A.    Borrower is the owner of the property legally described on “Exhibit A”
attached hereto and made a part hereof (the real estate, together with all
improvements thereon and personal property associated therewith, is hereinafter
called the “Property”).
B.    Lender is prepared to make a loan (the “Loan”) to Borrower in the
principal amount of $116,200,000.00 pursuant to a Loan Agreement of even date
herewith between Lender and Borrower (the “Loan Agreement”), which Loan shall be
evidenced by that certain Promissory Note of even date herewith given by
Borrower in favor of Lender (the “Note”) and secured by, among other things, one
or more mortgages/deeds of trust/deeds to secure debt, dated as of the date
hereof given by Borrower to Lender and encumbering the Property (individually
and collectively, the “Security Instrument”), and the Loan Agreement, the Note,
the Security Instrument, this Assignment and all other documents evidencing or
securing the Loan (including all additional mortgages, deeds to secure debt and
security instruments) or executed or delivered in connection therewith, are
hereinafter referred to collectively as the “Loan Documents”). Capitalized terms
not otherwise defined herein shall have the meaning set forth in the Loan
Agreement.
C.    Borrower desires to assign to Lender the rents, leases and profits of and
from the Property and the proceeds therefrom, as primary and not as secondary
security for the payment of the Note and the Debt, and for the performance of
the obligations in the Loan Agreement, Security Instrument and the other Loan
Documents.
Agreement
For good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties agree as follows:
1.    Assignment. Borrower absolutely and unconditionally assigns, transfers,
sets over and conveys to Lender the following, absolutely and not as additional
security:
(a)    Leases and Other Agreements. All existing and future written and oral
leases, subleases, tenancies, subtenancies, licenses, contracts, contract
rights, and occupancy and all other agreements, whether or not in writing,
affecting the use, enjoyment or occupancy of the Property, now or hereafter
made, whether before or after the filing by or against Borrower of any petition
for





--------------------------------------------------------------------------------





relief under 11 U.S.C. § 101 et seq., as the same may be amended from time to
time (the “Bankruptcy Code”), together with any extension, renewal or
replacement of the same (collectively the “Leases”); this Assignment of all such
present and future leases and present and future agreements being effective
without further or supplemental assignment.
(b)    Rents. All rents, additional rents, revenues, payments (including
payments in connection with the exercise of any purchase option or termination
rights), income, issues and profits (including all oil and gas or other mineral
royalties and bonuses), deposits, accounts and other benefits arising from the
Leases or otherwise from the use, enjoyment and occupancy of the Property and
any cash or security deposited in connection therewith, whether paid or accruing
before or after the filing by or against Borrower of any petition for relief
under the Bankruptcy Code (collectively, the “Rents”).
(c)    Bankruptcy Claims. All claims and rights to the payment of damages and
other claims arising from any rejection by a lessee of any Lease under the
Bankruptcy Code (the “Bankruptcy Claims”).
(d)    Lease Guaranties. All claims and rights under any and all lease
guaranties, letters of credit and any other credit support (individually, a
“Lease Guaranty,” and collectively, the “Lease Guaranties”) given to Borrower by
any guarantor in connection with any of the Leases (individually, a “Lease
Guarantor,” and collectively, the “Lease Guarantors”).
(e)    Proceeds. All proceeds from any sale or other disposition of the Leases,
the Rents, the Lease Guaranties and the Bankruptcy Claims.
(f)    Other Rights of Lessor. All rights, powers, privileges, options and other
benefits of Borrower as lessor under the Leases and beneficiary under the Lease
Guaranties, including the immediate and continuing right to make claim for,
receive, collect and apply all Rents payable or receivable under the Leases and
all sums payable under the Lease Guaranties or pursuant thereto (and to apply
the same to the payment of the Debt), and to do all other things which Borrower
or any lessor is or may become entitled to do under the Leases or the Lease
Guaranties.
(g)    Entry and Possession. The right, at Lender's option, upon revocation of
the license granted herein, to enter upon the Property in person, by agent or by
court-appointed receiver, to collect the Rents and enforce the Leases.
(h)    Power of Attorney. Borrower's irrevocable power of attorney, coupled with
an interest, to take any and all of the actions set forth in this Assignment and
any or all other actions designated by Lender for the proper management and
preservation of the Property.
(i)    Other Rights and Agreements. Any and all other rights of Borrower in and
to the items set forth in subsections (a) through (h) above, and all amendments,
modifications, replacements, renewals, extensions, supplements, restatements and
substitutions thereof.


2



--------------------------------------------------------------------------------





2.    Debt. This Assignment secures the Debt. Nothing herein shall be construed
to obligate Lender to make any renewals or additional loans or advances,
including increasing the amount of the Note.
3.    Term. This Assignment shall remain in effect until the Debt and all other
obligations evidenced by the Note or advanced under the Loan Documents are paid
in full, or this Assignment is voluntarily released by Lender. Upon payment in
full of the Debt and the delivery and recording of a satisfaction or discharge
of Security Instrument duly executed by Lender, this Assignment shall become
null and void and shall be of no further force and effect.
4.    Events of Default. The occurrence of any of the following shall constitute
an “Event of Default” under this Assignment: (a) the failure of Borrower to
perform or to observe any agreement, covenant, or condition required under this
Assignment, which failure is not cured within twenty (20) days after written
notice from Lender to Borrower (provided that Borrower shall not be entitled to
a cure period hereunder if such breach or default is not capable of being cured
as determined by Lender); (b) the breach by Borrower of any representation or
warranty given or made hereunder by Borrower or in any writing furnished or to
be furnished by Borrower under this Assignment; or (c) the occurrence of an
Event of Default under any of the Loan Documents.
5.    License to Borrower Prior to Default. Notwithstanding that this Assignment
is an absolute assignment of the Leases and Rents and not merely the collateral
assignment of, or the grant of a lien or security interest in the Leases and
Rents, Lender hereby grants to Borrower an exclusive license revocable upon
occurrence of an Event of Default to possess, use and enjoy the Property and to
collect and retain the Rents of and from the Property, unless and until an Event
of Default occurs. Even prior to the occurrence of an Event of Default, no Rents
or other payment in excess of one month in advance shall be collected or
accepted by Borrower without the prior written consent of Lender.
6.    Lender’s Remedies Upon Default. Upon the occurrence of an Event of
Default, Borrower’s license to collect and retain the Rents under Section 5
above shall immediately terminate. Lender will have the right at its option to
enforce and to exercise any or all of its rights under this Assignment or
otherwise, but Borrower expressly agrees that Lender’s exercise of any rights
hereunder or Lender’s affirmative act to collect the Rents or other income or to
acquire possession of the Property shall not be a prerequisite or precondition
to the full enforceability of Lender’s rights hereunder.
6.1    Upon the occurrence of an Event of Default, and upon Lender’s election,
Borrower shall deliver to Lender all of the original Leases, and all
modifications, extensions, renewals, amendments, and other agreements relating
thereto and to the Property. Any oral Leases shall be described in a writing
delivered by Borrower to Lender.
6.2    Upon the occurrence of an Event of Default, Lender, at its option, and
without any notice whatsoever to Borrower, shall have the right and is hereby
authorized to: (a) take possession and control of the Property; (b) manage and
operate the Property; (c) preserve and maintain the Property; (d) make repairs
and improvements to the Property which Lender at its discretion deems necessary;
(e) collect all Rents from the Property; (f) enforce the Leases; (g) eject


3



--------------------------------------------------------------------------------





tenants or repossess personal property, as provided by law, for breaches of the
conditions of the Leases; (h) in the name of either Borrower or Lender enter
into real or personal property leases, subleases or tenancy agreements, or other
contracts or agreements, with such third parties as Lender may at its discretion
select, and upon such terms and conditions as Lender in its discretion may
determine; (i) sue for unpaid rents, payments or proceeds in the name of
Borrower or Lender; (j) maintain actions for possession of property or for rent;
(k) compromise or give acquittance for rents, payments or proceeds that may
become due; (l) maintain suits on contracts and agreements; (m) delegate any and
all rights and powers given to Lender by this Assignment; and (n) use such
measures, legal or equitable, as in its discretion may carry out and effectuate
the provisions of this Assignment.
In addition, upon the occurrence of an Event of Default, Lender may, at its
option, and without any notice whatsoever to Borrower, and without regard to the
value of the Property or the adequacy of the Property (together with any other
property securing the Debt) to secure repayment of the Debt, have a receiver
appointed to do all of the actions set forth in the immediately preceding
paragraph and to, with the consent of Lender, dispose (by lease, sale or
otherwise) of some or all of the Property in the course of the proceeding in
which such receiver is appointed.
All such actions shall be taken at the expense of the Borrower, who agrees to
reimburse Lender for all amounts expended, together with interest thereon from
the date of expenditure at the Default Rate stated in the Note, upon demand.
7.    Appointment. Borrower irrevocably appoints Lender its true and lawful
attorney-in-fact, which appointment is coupled with an interest, exercisable
following the occurrence of an Event of Default, to execute any or all of the
rights or powers described in this Assignment, with the same force and effect as
if executed by the Borrower, and Borrower ratifies and confirms any and all acts
done or omitted to be done by Lender, its agents, servants, employees or
attorneys under the authority of such power of attorney.
8.    Instructions to Lessees. This Assignment constitutes an irrevocable
direction to and full authority from Borrower to any lessee, tenant, subtenant,
occupant of premises, or other contracting party to pay directly to Lender, upon
Lender’s request, all Rents and other amounts which may be or become due to
Borrower. No proof of the occurrence of an Event of Default shall be required.
Any lessee, tenant, subtenant or other contracting party is hereby irrevocably
authorized by Borrower to rely upon and comply with any notice or demand by the
Lender for the payment to the Lender of any rental or other amounts which may be
or become due under its Lease, or for the performance of any obligations under
such Lease. Borrower irrevocably agrees that the lessee, tenant, subtenant, or
other contracting party following such instructions from Lender shall not be
liable to Borrower or any person claiming under Borrower, for making any payment
or rendering any performance to Lender. The lessee, tenant, subtenant or other
party to any Lease shall have no obligation or right to inquire whether any
Event of Default has actually occurred or is then existing. By its execution of
this Assignment, Borrower irrevocably makes and delivers the aforementioned
instructions.
9.    Application of Income. The Rents, payments, proceeds and income collected
by Lender may be applied as follows, in whatever order Lender in its discretion
may determine:


4



--------------------------------------------------------------------------------





(a)    To the payment of the operating expenses of the Property, including costs
of management (which shall include reasonable compensation to the Lender and its
agent or agents, if management be delegated to an agent or agents);
improvements, alterations, replacements and repairs to the Property; placing the
Property in such condition as will, in the judgment of Lender, make it readily
rentable; premiums on fire, flood, tornado, casualty, liability or other
insurance if Lender deems such insurance necessary; and any claims for damages
arising out of the ownership or management of the Property.
(b)    To the payment of the actual costs and expenses incurred by Lender in
collecting such Rents, payments, proceeds and income, including commissions paid
to secure tenants or lessees; attorneys’ fees incurred in recovering the
Property or any personal property from any lessee or other contracting party for
any cause whatsoever and in the collection of unpaid Rents, payments, income or
proceeds; and attorneys’ fees incurred by Lender in connection with the
enforcement of this Assignment or in protecting Lender or its interest in any of
the collateral securing the Loan (including attorney’s fees and litigation
expenses related to or arising out of any lawsuit or proceeding brought by or
against Lender in any court or other forum, including actions or proceedings
brought by or on behalf of Borrower’s bankruptcy estate or any guarantor or
indemnitor).
(c)    To the payment of taxes, special assessments and insurance premiums which
become due and delinquent on the Property; all obligations contained in the Loan
Documents; and any liens or encumbrances on the Property or any personal
property of Borrower.
(d)    To the payment of bills for reasonable and necessary repairs and
improvements on the Property.
(e)    To the payment of the Debt and any and all indebtedness, together with
interest, evidenced by the Loan Documents, or any deficiency which may result
from any foreclosure sale, in such amount and manner as Lender shall determine
in its discretion.
10.    Lien on Property. If the Rents, payments, income and proceeds from the
Property are insufficient to reimburse Lender for any expenses incurred by
Lender pursuant to this Assignment, any unpaid disbursements shall be a lien on
the Property with priority equal to the lien of the Security Instrument.
11.    Lender as Agent. Lender is acting solely as agent of Borrower in taking
any actions in connection with the Property. Lender assumes no liability in any
other capacity. Lender shall not be obligated to perform any obligation or duty,
or discharge any liability under any of the Leases under or by reason of this
Assignment.
12.    Bankruptcy.
12.1    If Lender determines at any time and from time to time that it is
necessary or desirable to protect Lender’s interest in the Loan and the
Property, Lender shall have the right to proceed in its own name or in the name
of Borrower in respect of any claim, suit, action or proceeding relating to the
rejection of any Lease, including the right to file and prosecute, to the


5



--------------------------------------------------------------------------------





exclusion of Borrower, any proofs of claim, complaints, motions, applications,
notices and other documents, in any case in respect of the lessee under such
Lease under the Bankruptcy Code. Borrower shall give Lender notice promptly upon
Borrower learning that a petition under the Bankruptcy Code has been filed by or
against Tenant.
12.2    If there shall be filed by or against Borrower a petition under the
Bankruptcy Code, and Borrower, as lessor under any Lease, shall determine to
reject such Lease pursuant to Section 365(a) of the Bankruptcy Code, then
Borrower shall give Lender not less than ten (10) days' prior notice of the date
on which Borrower shall apply to the bankruptcy court for authority to reject
the Lease. Lender shall have the right, but not the obligation, to serve upon
Borrower within such ten (10) day period a notice stating that (i) Lender
demands that Borrower assume and assign the Lease to Lender pursuant to Section
365 of the Bankruptcy Code, and (ii) Lender covenants to cure or provide
adequate assurance of future performance under the Lease. If Lender serves upon
Borrower the notice described in the preceding sentence, Borrower shall not seek
to reject the Lease and shall comply with the demand provided for in clause (i)
of the preceding sentence within thirty (30) days after the notice shall have
been given, subject to the performance by Lender of the covenant provided for in
clause (ii) of the preceding sentence.
13.    No Liability of Lender; Indemnification of Lender.
13.1    Lender shall not in any way be liable to Borrower for any action or
inaction of Lender, its employees or agents with respect to Lender’s exercise of
the powers granted Lender by this Assignment, including any liability relating
to the renting or leasing of the Property after an Event of Default by Borrower,
or damage to the Property (unless caused by the willful misconduct or gross
negligence of Lender). Borrower expressly waives and releases Lender from all
such liability.
13.2    Lender shall not be responsible for any failure to perform any covenants
in any of the Leases, either before or after the exercise of any assignments or
remedies contained in this Assignment. Lender shall not be responsible for the
condition or operation of the Property or for any damage or harm to the Property
or any additions, improvements, or fixtures to the Property. This Assignment
shall not operate to place upon Lender any obligation for the control, care,
management or repair of the Property, or for the discovery of or correction of
any dangerous or defective condition on the Property, including any
environmental matters described in the separate Environmental Indemnity
Agreement, or any negligence in the management, upkeep, repair or control of the
Property. Lender also shall not be liable to any person or entity for any
accidents or other occurrences occurring on or with respect to any part of the
Property, except for any such accidents or other occurrences resulting from the
willful misconduct or grossly negligent actions of Lender.
13.3    Borrower shall save, defend, indemnify and hold Lender and its agents,
employees, contractors, and managers harmless from and against any and all
costs, expenses, liability, damages, claims or assertions that may be incurred
by or made against Lender or any such persons or entities arising from or
related to the Leases or Rents, or by reason of this Assignment, including any
claims by reason of any alleged obligations and undertakings on Lender’s part to
perform or discharge any of the terms, covenants or agreements contained in the
Leases, or any


6



--------------------------------------------------------------------------------





right to maintain, inspect, manage or otherwise exercise any control or
supervision over the Property or the condition thereof, or any claims described
in the preceding subsection of this Assignment, except for any claims resulting
from the willful misconduct or grossly negligent actions of Lender. Should
Lender incur any such liability, loss or damage, Borrower shall on demand pay to
Lender any and all cost, expense, liability, or damage arising therefrom plus
costs, expenses and attorneys’ fees and expenses, with interest from the date
the cost or loss is incurred, at the Default Rate stated in the Note, and all of
the foregoing shall be secured by this Assignment and by the other Loan
Documents.
14.    Remedies Cumulative. The remedies provided in this Assignment and in the
other Loan Documents are cumulative and not mutually exclusive. The remedies can
be exercised successively or concurrently, as many times as and as often as the
occurrence of an occasion for which Lender is entitled to a remedy under the
Loan Documents or applicable law, and the exercise of any one or more remedies
shall not be a waiver of or preclude the exercise of any one or more remedies at
the same or any later time for the same or any later default.
15.    Continuing Effect. No judgment or decree which may be entered on any Debt
secured or intended to be secured by the Security Instrument or any other Loan
Documents shall lessen the effect of this instrument, but this Assignment shall
continue in full effect until the full payment and discharge of (a) the Debt
secured by the Security Instrument or any other Loan Documents, and (b) all
expenses incurred by Lender relating to the Property. This Assignment shall
remain in full effect during the pendency of any foreclosure proceedings under
any of the other Loan Documents, both before and after sale, until the issuance
of a deed to the foreclosure sale purchaser.
16.    Further Assurances; Receivership and Other Proceedings.
16.1    Upon Lender’s request, Borrower shall execute any documents or
instruments Lender may request, for the purpose of providing further evidence of
this Assignment, to carry out the intent and terms of this Assignment, to
evidence other amounts that may become payable from Borrower to Lender as
referred to in this Assignment, or to accomplish any other purpose deemed
appropriate by Lender.
16.2    Borrower consents and authorizes any court of competent jurisdiction to
issue, ex parte and without any notice to Borrower or its counsel (which notice
is hereby waived), any orders that may be appropriate, in Lender’s discretion,
to enforce the terms of this Assignment or to grant Lender such powers and
authority as Lender may need to enforce this Assignment, including the
appointment of a receiver for the Property. No bond shall be required of Lender.
The parties recognize and agree that time will be of the essence in any such
proceeding. Such receiver shall be entitled without notice to take possession of
and protect the Property, operate the same, collect the Rents therefrom, and
otherwise exercise any rights or authority granted to Borrower in this
Assignment or any other Loan Documents. Lender’s right to the appointment of a
receiver shall continue regardless of the value of the Property as security for
the Debt or the solvency of any person or corporation liable for the payment of
such amount. Notwithstanding the appointment of any receiver, liquidator or
trustee for Borrower, or of any of its property, or of the Property, Lender


7



--------------------------------------------------------------------------------





shall be entitled to retain possession and control of all Property now or
hereafter held under this Assignment and any other Loan Documents, including the
Rents.
17.    [Intentionally Deleted].
18.    Legal Challenges. Borrower shall appear for itself (and for Lender, if
Lender so requests) in any action or proceeding affecting the Property, the
Leases, the Rents or this Assignment, and shall at its own cost vigorously
defend title to the Property and the enforceability of the Leases and this
Assignment against all legal challenges. Where necessary or where requested by
Lender, Borrower shall at its own cost institute any legal actions respecting
the same.
19.    Set-Off. Upon default by Borrower under this Assignment, Lender (or the
holder or owner of any Debt secured by this Assignment) shall immediately have
the right, without further notice to Borrower, to set off against the Note and
any other debts secured by this Assignment all debts of Lender (or such holder
or owner) to Borrower, whether or not then due.
20.    Notices. All notices or other written communications hereunder shall be
delivered in accordance with Section 10.6 of the Loan Agreement.
21.    Miscellaneous. The following provisions are additional terms of this
Assignment:
21.1    Lender may take or release other security for the payment of the Debt,
may release any party primarily or secondarily liable therefor, and may apply
any other security held by it to the reduction or satisfaction of the Debt,
without prejudice to any of its rights under this Assignment.
21.2    No waiver by Lender of any default shall operate as a waiver of any
other default or of the same default on a future occasion.
21.3    All rights and remedies of Lender are cumulative and may be exercised
successively or concurrently, and shall inure to the benefit of Lender’s
successors and assigns.
21.4    Nothing herein shall be interpreted to make Lender a “mortgagee in
possession” in the absence of Lender’s taking of actual possession of the
Property. Borrower hereby waives any claims against Lender by reason of Lender’s
exercise of any remedies hereunder.
21.5    All obligations of Borrower shall bind its heirs, executors,
administrators, trustees, custodians, successors and assigns.
21.6    In case of any conflict between the terms of this Assignment and the
terms of the Security Instrument or Loan Agreement, the terms of the Security
Instrument or Loan Agreement shall prevail.
21.7    This Assignment, including this Section, may only be modified or amended
by written documents and no oral amendment, waiver, extension or other
modification hereof shall be enforceable, and the parties hereby: (a) expressly
agree that it shall not be reasonable for any of them to rely on any alleged,
non-written amendment to this Assignment; (b) irrevocably waive


8



--------------------------------------------------------------------------------





any and all right to enforce any alleged, non-written amendment to this
Assignment; and (c) expressly agree that it shall be beyond the scope of
authority (apparent or otherwise) for any of their respective agents to agree to
any non-written modification of this Assignment.
21.8    This Assignment shall be governed in accordance with the governing law
and related terms and provisions of Section 10.3 of the Loan Agreement.
21.9    If any provision of this Assignment is held invalid or unenforceable,
the holding shall affect only the provision in question and all other provisions
of this Assignment shall remain in full force and effect.
21.10    This Assignment may be executed in several counterparts, each of which
counterpart shall be deemed an original instrument and all of which together
shall constitute a single Assignment.
22.    Definitions; Rules of Construction.
22.1    Unless the context clearly indicates a contrary intent or unless
otherwise specifically provided herein, words used in this Assignment may be
used interchangeably in singular or plural form and the word “Borrower” shall
mean individually and collectively, jointly and severally, each Borrower (if
more than one) and any subsequent owner or owners of the Property or any part
thereof or any interest therein and Borrower in its capacity as
debtor-in-possession after the commencement of a proceeding under the Bankruptcy
Code; “Lender” shall mean “Lender and any subsequent holder of the Note,” the
word “Note” shall mean “the Note and any other evidence of indebtedness secured
by this Assignment,” the word “person” shall include an individual, corporation,
limited liability company, partnership, trust, unincorporated association,
government, governmental authority, and any other entity, the word “Property”
shall include any portion of the Property and any interest therein, and the
phrases “attorneys’ fees” and “counsel fees” shall include any and all
attorneys’, paralegal and law clerk fees and disbursements, including fees and
disbursements at the pre-trial, trial and appellate levels incurred or paid by
Lender (a) in protecting its interest in the Property, the Leases and the Rents,
(b) relating to or arising out of any lawsuit or proceeding brought by or
against Lender in any court or other forum (including actions or proceedings
brought by or on behalf of Borrower’s bankruptcy estate or any guarantor or
indemnitor), or (c) in enforcing its rights under this Assignment.
22.2    The following rules of construction shall be applicable for all purposes
of this Assignment and all documents or instruments supplemental hereto, unless
the context otherwise clearly requires:
(a)the terms “include,” “including” and similar terms shall be construed as if
followed by the phrase “without being limited to”;
(b)any pronoun used herein shall be deemed to cover all genders, and words
importing the singular number shall mean and include the plural number, and vice
versa;


9



--------------------------------------------------------------------------------





(c)all captions to the Sections hereof are used for convenience and reference
only and in no way define, limit or describe the scope or intent of, or in any
way affect, this Assignment;
(d)the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”;
(e)the words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in
this Assignment refer to this Assignment as a whole and not to any particular
provision or section of this Assignment;
(f)an Event of Default shall “continue” or be “continuing” until such Event of
Default has been waived in writing by Lender;
(g)no inference in favor of or against any party shall be drawn from the fact
that such party has drafted any portion hereof or any other Loan Document; and
(h)wherever Lender’s judgment, consent, approval or discretion is required under
this Assignment for any matter or thing or Lender shall have an option,
election, or right of determination or any other power to decide any matter
relating to the terms and conditions of this Assignment, including any right to
determine that something is satisfactory or not (“Decision Power”), such
Decision Power shall be exercised in the sole and absolute discretion of Lender
unless otherwise expressly stated to be reasonably exercised. Such Decision
Power and each other power granted to Lender upon this Assignment or any other
Loan Document may be exercised by Lender or by any authorized agent of Lender
(including any servicer or attorney-in-fact), and Borrower hereby expressly
agrees to recognize the exercise of such Decision Power by such authorized
agent.
23.    Waiver of Trial by Jury. TO THE FULLEST EXTENT NOW OR HEREAFTER PERMITTED
BY APPLICABLE LAW, BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY
ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
ASSIGNMENT, THE SECURITY INSTRUMENT, THE LOAN AGREEMENT, THE NOTE OR THE OTHER
LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE
AND EACH ISSUE AS TO WHICH RIGHT TO TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER
IS HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.
24.    Local Law Provisions. In the event of any inconsistencies between the
terms and conditions of this Section and any other terms and conditions of this
Assignment, the terms and conditions of this Section shall be binding.


10



--------------------------------------------------------------------------------





24.1    Seal. This Assignment is made under seal.
24.2    ADDITIONAL WAIVERS. BORROWER EXPRESSLY WAIVES THE FOLLOWING: (A) NOTICE
AND HEARING: ANY RIGHT BORROWER MAY HAVE UNDER THE CONSTITUTION OF THE STATE OF
GEORGIA OR THE CONSTITUTION OF THE UNITED STATES OF AMERICA TO NOTICE OR TO A
JUDICIAL HEARING PRIOR TO THE EXERCISE OF ANY RIGHT OR REMEDY PROVIDED TO LENDER
BY THIS ASSIGNMENT. THE WAIVERS BY BORROWER IN THIS ASSIGNMENT HAVE BEEN MADE
VOLUNTARILY, INTELLIGENTLY AND KNOWINGLY BY BORROWER, AFTER BORROWER HAS BEEN
AFFORDED AN OPPORTUNITY TO BE INFORMED BY COUNSEL OF BORROWER’S CHOICE AS TO
POSSIBLE ALTERNATIVE RIGHTS. BORROWER’S EXECUTION OF THIS ASSIGNMENT SHALL BE
CONCLUSIVE EVIDENCE OF THE MAKING OF SUCH WAIVERS AND THAT SUCH WAIVERS HAVE
BEEN INVOLUNTARILY, INTELLIGENTLY AND KNOWINGLY MADE.
24.3    Time is of the Essence. Time is of the essence with respect to each and
every covenant, agreement and obligation of the Borrower under this Assignment.
24.4    Further Assurance; Receivership and Other Proceedings. The first
sentence of Section 16.2 is hereby modified by adding the following to the end
thereof: “, and Borrower does hereby irrevocably consent to such appointment,
waives any and all notices of and defenses to such appointment and agrees not to
oppose any application therefor by Lender”.
24.5    Inapplicable Provisions. If any provision of this Assignment is held to
be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Assignment, such provision shall be fully severable and
this Assignment shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Assignment, and the
remaining provisions of this Assignment shall remain in full force and effect
and shall not be affected by the illegal, invalid or unenforceable provision or
by its severance from this Assignment, unless such continued effectiveness of
this Assignment, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.
24.6    Attorney Fees. Notwithstanding anything contained herein or in any of
the other Loan Documents to the contrary, (i) “reasonable attorneys' fees,”
“reasonable counsel's fees,” “attorneys’ fees” and other words of similar
import, are not, and shall not be statutory attorneys' fees under the Official
Code of Georgia (“O.C.G.A.”) Section 13-1-11, (ii) if, under any circumstances
Borrower is required hereunder to pay any or all Lender’s attorneys' fees and
expenses, howsoever described or referenced, Borrower shall be responsible only
for reasonable legal fees and out of pocket expenses actually incurred by Lender
at customary hourly rates actually charged to Lender for the work done, and
(iii) Borrower shall not be liable under any circumstances for additional
attorneys’ fees or expenses, howsoever described or referenced, under O.C.G.A.
Section 13-1-11.
[NO FURTHER TEXT ON THIS PAGE]


11



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Assignment of Leases and Rents has been executed under
seal by Borrower as of the day and year first above written.
DCII-250 WILLIAMS STREET NW, LLC,
a Delaware limited liability company


By:    Carter Validus Operating Partnership II, LP,
a Delaware limited partnership,
its Sole Member


By:    Carter Validus Mission Critical REIT II, Inc.,
a Maryland corporation,
its General Partner




By: /s/ Lisa Collado            [SEAL]
Name:    Lisa Collado                
Title: Authorized Agent            
Signed sealed and delivered in the presence of:




/s/ Patrice M. Wolfe
Unofficial Witness


/s/ Lisa A. Clarke
Notary Public
(affix Notary Commission and Expiration Date of Seal)





































SIGNATURE PAGE TO ASSIGNMENT OF LEASES AND RENTS



--------------------------------------------------------------------------------






EXHIBIT “A”


LEGAL DESCRIPTION


Parcel One:
All that tract or parcel of land lying and being in Land Lot 78 of the 14th
District of Fulton County, Georgia and being more particularly described as
follows:
Beginning at the point of intersection of the northern right-of-way line of
Harris Street (having a 60-foot right-of-way) with the western right-of-way line
of Williams Street (having a 60-foot right-of-way), and running thence North 89
degrees 49 minutes 42 seconds West, along said right-of-way line of Harris
Street, a distance of 387.30 feet to the point of intersection of said
right-of-way line of Harris Street with the eastern right-of-way line of
Centennial Olympic Park Drive f/k/a Techwood Drive (having a 60-foot
right-of-way); thence North 00 degrees 44 minutes 41 seconds East, along said
right-of-way line of Centennial Olympic Park Drive f/k/a Techwood Drive, a
distance of 407.09 feet to the point of intersection of right-of-way line of
Centennial Olympic Park Drive f/k/a Techwood Drive with the southern
right-of-way line of Baker Street (having a 60-foot right-of-way); thence South
89 degrees 31 minutes 45 seconds East, along said right-of-way line of Baker
Street, a distance of 385.21 feet to the point of intersection of said
right-of-way line of Baker Street with said right-of-way line of Williams
Street; thence South 00 degrees 27 minutes 07 seconds West, along said
right-of-way line of Williams Street, a distance of 145.22 feet to a point on
said right-of-way line of Williams Street; thence leaving said right-of-way line
of Williams Street, and running North 89 degrees 31 minutes 49 seconds West a
distance of 115.00 feet to a point; thence South 00 degrees 28 minutes 11
seconds West a distance of 31.34 feet to a point; thence North 89 degrees 31
minutes 49 seconds West a distance of 9.94 feet to a point; thence South 00
degrees 34 minutes 51 seconds West a distance of 33.42 feet to a point; thence
South 89 degrees 01 minute 59 seconds East a distance of 125.03 feet to a point
on sad right-of-way line of Williams Street; thence South 00 degrees 27 minutes
07 seconds West, along said right-of-way line of Williams Street, a distance of
194.00 feet to the Point of Beginning.
The above-described property is shown as 3.42050 acres on and is described
according to plat of survey prepared for JPMorgan Chase Bank, N.A., its
successors and assigns, J.P. Morgan Mortgage Capital Inc., 250 Williams Street
LLC and Piedmont Title Insurance Agency, Inc. as agent for First American Title
Insurance Company, by V.T. Hammond, Georgia Registered Land Surveyor No. 2554,
Watts & Browning Engineers, Inc., dated June 15, 1998, last revised August 20,
2007, which said plat of survey is incorporated herein by this reference and
made a part of this description.









--------------------------------------------------------------------------------





Parcel Two: Ground Lease
ALL THAT TRACT OR PARCEL OF LAND LYING AND BEING IN LAND LOT 78 OF THE 14TH
DISTRICT OF FULTON COUNTY, GEORGIA, BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:
BEGINNING AT A POINT LOCATED ON THE WESTERN RIGHT-OF-WAY LINE OF WILLIAMS STREET
(HAVING A 60-FOOT RIGHT-OF-WAY), SAID POINT BEING LOCATED NORTH 00 DEGREES 27
MINUTES 07 SECONDS EAST A DISTANCE OF 194.00 FEET, AS MEASURED ALONG SAID
RIGHT-OF-WAY OF WILLIAMS STREET, FROM THE POINT OF INTERSECTION OF SAID
RIGHT-OF-WAY LINE OF WILLIAMS STREET WITH THE NORTHERN RIGHT-OF-WAY LINE OF
HARRIS STREET (HAVING A 60-FOOT RIGHT-OF-WAY); AND RUNNING THENCE NORTH 89
DEGREES 01 MINUTE 59 SECONDS WEST A DISTANCE OF 125.03 FEET TO A POINT; THENCE
NORTH 00 DEGREES 34 MINUTES 51 SECONDS EAST A DISTANCE OF 33.42 FEET TO A POINT;
THENCE SOUTH 89 DEGREES 31 MINUTES 49 SECONDS EAST A DISTANCE OF 9.94 FEET TO A
POINT; THENCE NORTH 00 DEGREES 28 MINUTES 11 SECONDS EAST A DISTANCE OF 31.34
FEET TO A POINT; THENCE SOUTH 89 DEGREES 31 MINUTES 49 SECONDS EAST A DISTANCE
OF 115.00 FEET TO A POINT ON SAID RIGHT-OF-WAY LINE OF WILLIAMS STREET; THENCE
SOUTH 00 DEGREES 27 MINUTES 07 SECONDS WEST, ALONG SAID RIGHT-OF-WAY LINE OF
WILLIAMS STREET, A DISTANCE OF 65.84 FEET TO THE POINT OF BEGINNING.
Parcel Three:
EASEMENTS AND OTHER INTERESTS IN REAL PROPERTY CONTAINED IN THAT CERTAIN BRIDGE
AGREEMENT BETWEEN THE CITY OF ATLANTA, THE ATLANTA APPAREL MART AND INFORUM,
LTD., DATED AUGUST 31, 1987, RECORDED IN DEED BOOK 11051. PAGE 100, AFORESAID
RECORDS; AS RE-RECORDED IN DEED BOOK 11128, PAGE 89. AFORESAID RECORDS;
AGREEMENT BETWEEN THE ATLANTA APPAREL MART AND INFORUM ASSOCIATES, DATED OCTOBER
20, 1987, RECORDED IN DEED BOOK 11131, PAGE 319. AFORESAID RECORDS; AS MODIFIED
BY AGREEMENT RE MODIFICATION OF BRIDGE AGREEMENT BETWEEN AMC. INC. AND EQUITABLE
LIFE ASSURANCE OF THE UNITED STATES, DATED APRIL 22, 1999, RECORDED IN DEED BOOK
26975, PAGE 81, AFORESAID RECORDS.




2

